Citation Nr: 1241999	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for bilateral plantar fasciitis with heel spurs.

2.  Entitlement to an initial disability rating greater than 60 percent for atrial fibrillation, status post congestive heart failure, and a disability rating greater than 30 percent beginning April 13, 2010.

3.  Entitlement to an earlier effective date for the award of service connection prior to August 21, 2006 (claimed as June 2, 2006).

4.  Entitlement to service connection for obstructive sleep apnea to include as secondary to service-connected atrial fibrillation.


REPRESENTATION

Appellant represented by:	To be determined.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1996, from November 1996 to April 2000, and again from January 2003 to February 2004.  He also had service with the National Guard from which he retired in June 2006.   

This matter comes before the Board of Veterans' Appeals  (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Phoenix, Arizona. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In September 2011 correspondence the Veteran raised the issue of entitlement to an increased rating for his service-connected right knee disorder as well as the issues of entitlement to service connection for left knee and left shoulder disorders.  Subsequently, in May 2012 correspondence the Veteran raised the issues of entitlement to service connection for left ankle, back, hip, and left knee disorders as secondary to his service-connected right knee and bilateral feet disorders.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2012 correspondence the Veteran indicated that he wished to withdraw his appeal regarding the issues of entitlement to increased ratings for bilateral plantar fasciitis with heel spurs and atrial fibrillation, status post congestive heart failure as well as entitlement to an earlier effective date for the award of service connection prior to August 21, 2006 (claimed as June 2, 2006).  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issues of entitlement to increased ratings for bilateral plantar fasciitis with heel spurs and atrial fibrillation, status post congestive heart failure as well as entitlement to an earlier effective date for the award of service connection prior to August 21, 2006 (claimed as June 2, 2006) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2012 correspondence the Veteran indicated that he wished to withdraw his appeal regarding the issues of entitlement to increased ratings for bilateral plantar fasciitis with heel spurs and atrial fibrillation, status post congestive heart failure as well as entitlement to an earlier effective date for the award of service connection prior to August 21, 2006 (claimed as June 2, 2006).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal with regard to the issues of entitlement to increased ratings for bilateral plantar fasciitis with heel spurs and atrial fibrillation, status post congestive heart failure as well as entitlement to an earlier effective date for the award of service connection prior to August 21, 2006 (claimed as June 2, 2006), and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues regarding entitlement to increased ratings for bilateral plantar fasciitis with heel spurs and atrial fibrillation, status post congestive heart failure as well as entitlement to an earlier effective date for the award of service connection prior to August 21, 2006 (claimed as June 2, 2006) and these issues are dismissed.


ORDER

The appeal regarding the issues of entitlement to increased ratings for bilateral plantar fasciitis with heel spurs and atrial fibrillation, status post congestive heart failure as well as entitlement to an earlier effective date for the award of service connection prior to August 21, 2006 (claimed as June 2, 2006) are dismissed.


REMAND

In the Veteran's March 2008 VA Form 9 he requested a Central Office Board hearing held in Washington, DC.  Subsequently, in August 2009 the Veteran wrote that he had moved from the Washington, DC area to the Phoenix, Arizona area and requested that he be afforded a Travel Board hearing in the Phoenix, Arizona area.  In July 2012 correspondence the Veteran reiterated his request for a "Travel Board."  Unfortunately, the Veteran has not yet been scheduled for or afforded a Travel Board hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review.

In an August 2006 Appointment of Veterans Service Organization as Claimant's Representative, VA Form 21-22 the Veteran designated Virginia Department of Veterans Services as his accredited representative.  Subsequently, in August 2009 correspondence the Veteran wrote that he had moved from Virginia to Arizona.  Since the Board is remanding this case for a Travel Board hearing, the RO should request clarification from the Veteran as to the type of representation he desires and request that the Veteran execute a new VA Form 21-22 or equivalent authorizing the new representative, if any.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing before the Board at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

2. Request clarification from the Veteran as to the type of representation he desires and request that the Veteran execute a new VA Form 21-22 or equivalent authorizing the new representative, if any.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





                                                            (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


